EXHIBIT 10.1 ASSIGNMENT, ASSUMPTION AND FIRST AMENDMENT TO EMPLOYMENT AGREEMENT THIS ASSIGNMENT, ASSUMPTION AND FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this "Amendment") is made and entered into as of December 5, 2008 ("Effective Date"), by and among Barden Nevada Gaming, LLC, a Nevada limited liability company ("BNG"), The Majestic Star Casino, LLC, an Indiana limited liability company ("Majestic Star" or "Employer"), and Michael Darley, an individual ("Executive").All capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Employment Agreement, dated June 11, 2007 ("Employment Agreement"), by and between BNG and Executive. RECITALS A.Pursuant to the Employment Agreement, Executive currently serves as Senior Vice President and General Manager of Fitzgeralds Casino and Hotel – Las Vegas. B.BNG desires Executive to undertake, and Executive agrees to undertake, additional responsibilities as the Interim Chief Operating Officer ("COO") of Majestic Star. C.
